DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-16 are pending in this office action
Claims 1, 9 and 16 have been amended

Response to Arguments
Applicant's arguments filed in the amendment filed 2/3/2021 have been fully considered but they are not persuasive. 
Applicant Argues:
	On pages 5-6 of the remarks, Applicant argues Grant foes not teach the UE and not the TRP detects serving beam misalignment for the first serving beam while the second serving beam is aligned and the UE, not the TRP, transmits to the cell an indication for the serving beam misalignment via the second service beam.
	In response, the Examiner respectfully submits:
	Grant clearly teaches in at least [0053], [0086], [0185] that UE detects BPLF (beam misalignment) on the active BPL (BPL1 for example) while UE still communicating via the monitored BPL (BPL1 for example); see also [0058]-[0062]. Furthermore, Grant teaches in at least [0079], [0086] that the UE informs network of BPLF after detecting the BPLF; UE informs the network by sending RACH preambles, see [0053] for example; the BPLF is transmitted to one or more TRPs, hence in case of two TRPs, the BPLF is transmitted to the second TRP using BPL2.
.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Grant et al (US 2020/0260430 A1) (Support can be found in Provisional 62/417,607).

Regarding claim 1, Grant teaches a method of a user equipment (UE), the method comprising: 
	maintaining at least a first serving beam and a second serving beam (Grant: Fig. 13; [0171]-[0175] UE maintaining a first BPL (BPL1) and second BPL (BPL2)); 
	communicating with a cell via the first serving beam and the second serving beam concurrently (Grant: Fig. 13; [0171]-[0175] UE maintaining a first BPL (BPL1) and second BPL (BPL2) using SU-MIMO and two TRPs at the same time); 
	detecting, at the UE,  serving beam misalignment for the first serving beam while the second serving beam is aligned (Grant: [0053], [0086], [0185] UE detects BPLF (beam misalignment) on the active BPL (BPL1 for example) while UE still communicating via the monitored BPL (BPL1 for example); see also [0058]-[0062]); and 
	transmitting, by the UE to the cell, an indication for the serving beam misalignment via the second serving beam (Grant: [0053], [0079], [0086] UE informs network of BPLF after detecting the BPLF; UE informs the network by sending RACH preambles, see [0053] for example; the BPLF is transmitted to one or more TRPs, hence in case of two TRPs, the BPLF is transmitted to the second TRP using BPL2).  

Regarding claim 9,Grant teaches a User Equipment (UE) (Grant: Figs. 11 and 13, UE), comprising: a processor and a memory installed in the control circuit and operatively coupled to the processor; wherein the processor is configured to execute a program code to: 	
	maintain at least a first serving beam and a second serving beam (Grant: Fig. 13; [0171]-[0175] UE maintaining a first BPL (BPL1) and second BPL (BPL2)); 
	communicate with a cell via the first serving beam and the second serving beam concurrently (Grant: Fig. 13; [0171]-[0175] UE maintaining a first BPL (BPL1) and second BPL (BPL2) using SU-MIMO and two TRPs at the same time);  
	detect, at the UE,  serving beam misalignment for the first serving beam while the second serving beam is aligned (Grant: [0053], [0086], [0185] UE detects BPLF (beam misalignment) on the active BPL (BPL1 for example) while UE still communicating via the monitored BPL (BPL1 for example); see also [0058]-[0062]); and 
	transmit, by the UE to the cell, an indication for the serving beam misalignment via the second serving beam (Grant: [0053], [0079], [0086] UE informs network of BPLF after detecting the BPLF; UE informs the network by sending RACH preambles, see [0053] for example; the BPLF is transmitted to one or more TRPs, hence in case of two TRPs, the BPLF is transmitted to the second TRP using BPL2).  

Regarding claims 2 and 10, Grant teaches wherein the first serving beam and the second serving beam are from different TRPs (Grant: Fig. 13; [0171]-[0175] UE maintaining a first BPL (BPL1) and second BPL (BPL2) using SU-MIMO and two TRPs at the same time). 
 
Regarding claims 3 and 11, Grant teaches wherein the indication for the serving beam misalignment is a random access preamble (Grant: [0097], beam failure indicated using a random access preamble; see also [0072]).  

Regarding claims 4 and 12, Grant teaches receiving a beam change indication to change the first serving beam (Grant: [0060], BPL activation command for BPL switch).  

Regarding claims 5 and 13, Grant teaches wherein the indication for the serving beam misalignment is for beam recovery (Grant: [0049]. BPLF recovery).  

Regarding claims 6 and 14, Grant teaches wherein the indication indicates radio condition of the first serving beam (Grant: [0044], [0055] beam received quality to determine BPLF).  

Regarding claims 7 and 15, Grant teaches wherein the serving beam misalignment means the serving beam is not detected by the UE (Grant: [0044]-[0045] BPLF due to loss of signal/not detected).  

Regarding claims 8 and 16, Grant teaches wherein the serving beam is a beam generated by the cell and is used to communicate with the UE  (Grant: Fig. 13; [0171]-[0175] UE maintaining a first BPL (BPL1, active beam) and second BPL (BPL2, monitored beam)).  



Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KODZOVI ACOLATSE whose telephone number is (571)270-1999.  The examiner can normally be reached on Monday to Friday 10 am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orgad Edan can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/KODZOVI ACOLATSE/Primary Examiner, Art Unit 2478